


110 HR 6720 IH: Natural Gas Strategy

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6720
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Bishop of New
			 York (for himself, Mr.
			 Cummings, Mr. Hare,
			 Mr. Hill, Mr. Israel, Mr.
			 Murphy of Connecticut, Mr.
			 McGovern, Mr.
			 Ruppersberger, Mr. Baird,
			 Mr. Inslee, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish the Commission on Comprehensive Strategies
		  for the Placement of Natural Gas Infrastructure, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Gas Strategy
			 Act.
		2.Purpose and
			 goalsIt is the purpose of
			 this Act to facilitate the achievement of the following Congressional
			 goals:
			(1)Conducting a study relating to natural gas
			 infrastructure, including natural gas pipelines and natural gas storage
			 infrastructure, and liquefied natural gas infrastructure in the United States,
			 which shall include an examination of roles, authorities, and methods of
			 assessing risks and benefits employed by United States Government agencies that
			 regulate natural gas infrastructure sitings, taking into account considerations
			 that are beyond the regulatory scope of the current siting agencies and an
			 examination of the extent that reviews of proposed natural gas infrastructure
			 projects by United States Government agencies are conducted in a complementary
			 and effectively coordinated manner.
			(2)Identifying factors that are in the public
			 interest that natural gas infrastructure developers may not take into account
			 in proposing specific projects, and that may not be adequately assessed by
			 United States Government agencies reviewing natural gas infrastructure
			 development proposals due to a lack of technical expertise or oversight
			 authority, including—
				(A)regional
			 environmental impacts;
				(B)relationship of proposed natural gas
			 infrastructure developments to United States policies to address climate
			 change;
				(C)relationship of proposed natural gas
			 infrastructure developments with other national infrastructure development
			 priorities, especially in the electric power sector; and
				(D)relationship of proposed natural gas
			 infrastructure developments with national safety and security
			 priorities.
				(3)Examining—
				(A)Federal, State, and local expenditures for
			 water-side and land-based security for natural gas infrastructure protection,
			 including the extent of such expenditures relative to the protection of other
			 critical infrastructure (such as chemical facilities and chemical tankers);
			 and
				(B)the ability of existing and traditional
			 security missions of agencies involved, including the United States Coast Guard
			 and State and local law enforcement agencies, to ensure adequate security and
			 safety of liquefied natural gas operations.
				(4)Understanding—
				(A)the linkages among natural gas supplies,
			 carbon dioxide emissions, electricity supply, and electricity reliability,
			 including the extent that United States carbon dioxide policies will influence
			 the existing and anticipated demand for natural gas; and
				(B)the national and
			 regional requirements for natural gas supply infrastructure in light of other
			 Federal policies related to carbon dioxide control, electricity reliability,
			 and development of domestic natural gas resources.
				(5)Identifying criteria for the selection of
			 appropriate natural gas infrastructure facility locations that will meet
			 national energy policy goals, ensure adequate natural gas supplies, can be
			 adequately secured given existing constraints on water-side and land-based
			 security measures, and are environmentally sound.
			3.Commission
			(a)EstablishmentThere
			 is established the Commission on Comprehensive Strategies for the Placement of
			 Natural Gas Infrastructure (in this Act referred to as the
			 Commission).
			(b)PurposeThe
			 Commission shall conduct a comprehensive review of United States natural gas
			 policy for the following purposes:
				(1)ReviewReviewing
			 relevant analyses of the current and long-term natural gas policy and
			 conditions in the United States.
				(2)Identifying
			 problemsIdentifying problems that may threaten the security of
			 natural gas infrastructure, assessing regional versus national economic impacts
			 of natural gas infrastructure placement, and ensuring the protection of the
			 environment.
				(3)Analyzing
			 potential solutionsAnalyzing potential solutions to problems
			 that threaten the security of natural gas infrastructure, regional economic
			 security, and protection of the environment.
				(4)Providing
			 recommendationsProviding recommendations that will ensure that
			 the United States natural gas policy goals, including the goals described in
			 section 2, are met.
				(c)Report and
			 Recommendations
				(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Commission shall transmit to Congress a report on the progress of
			 United States natural gas policy toward meeting its long-term goals of natural
			 gas infrastructure, including a detailed statement of the findings,
			 conclusions, and recommendations of the Commission.
				(2)Legislative
			 languageIf a recommendation submitted under paragraph (1)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out such action.
				(d)MembershipThe
			 Commission shall be composed of 20 members of whom—
				(1)2
			 shall be appointed by the Secretary of Transportation, 1 of whom shall be a
			 representative of the Maritime Administration;
				(2)2 shall be appointed by the Secretary of
			 Homeland Security, 1 of whom shall be a representative of the United States
			 Coast Guard;
				(3)2 shall be appointed by the Secretary of
			 Energy, 1 of whom shall be a representative of the Federal Energy Regulatory
			 Commission;
				(4)2 shall be appointed by the Secretary of
			 Commerce, 1 of whom shall be a representative of the National Oceanic and
			 Atmospheric Administration;
				(5)6
			 shall be appointed by the Speaker of the House of Representatives—
					(A)3 of whom shall be
			 appointed in consultation with the majority leader; and
					(B)3 of whom shall be appointed in
			 consultation with the minority leader; and
					(6)6
			 members shall be appointed by the President Pro Tempore of the Senate—
					(A)3 of whom shall be appointed in
			 consultation with the majority leader of the Senate; and
					(B)3 of whom shall be appointed in
			 consultation with the minority leader of the Senate.
					(e)ChairpersonThe
			 members of the Commission shall designate a Chairperson from among its
			 members.
			(f)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
			(g)Period of
			 AppointmentMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(h)Staff
				(1)DirectorThe
			 Commission shall have a staff headed by an Executive Director.
				(2)Staff
			 appointmentThe Executive Director may appoint such personnel as
			 the Executive Director and the Commission determine to be appropriate.
				(3)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
				(4)Federal
			 agencies
					(A)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
					(B)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
					(5)ResourcesThe
			 Commission shall have reasonable access to materials, resources, statistical
			 data, and other information the Commission determines to be necessary to carry
			 out its duties from all relevant Federal agencies. The Chairperson shall make
			 requests for such access in writing when necessary.
				
